Citation Nr: 1627201	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  05-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected burn scars of the face and eyelids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1948 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's request to reopen his claim of entitlement to service connection for an eye disorder.

Following the Board's denial of the Veteran's request to reopen the claim in a November 2008 decision, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 memorandum decision, the Court vacated the Board's November 2008 decision, and remanded the matter back to the Board.

The appeal was returned to the Board, and in a November 2010 decision, the Board reopened the claim of service connection for an eye disorder, and remanded the claim for additional development.  The matter was again remanded in February 2011, May 2011, and in June 2012 for additional development.  In an April 2013 decision, the Board denied entitlement to service connection for an eye disorder.  The Veteran appealed this decision to the Court, and through a September 2013 Joint Motion for Remand (JMR), the April 2013 decision was vacated and returned to the Board for additional development.

In November 2014 and June 2015, this matter was remanded by the Board for further development in accordance with the September 2013 JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred an eye disability in service, when powder from an artillery shell exploded and caused first and second degree burns to his face, eyelids, hands, and right knee.  Alternatively, he argues that he suffers from an eye disability secondary to his service-connected burn scars from this in-service incident.  The Veteran has consistently claimed that as a result of this in-service injury he developed poor vision, burnt eyes, headaches, and eye soreness.  In one statement he reported that it was difficult for him to see to drive at night after service.

In response to the most recent remand in June 2015, the Veteran was afforded a new VA examination in February 2016.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner concluded it is less likely as not that the Veteran's eye disorders "are caused by or a result of, or aggravated by the veteran's active military service or the active duty 1951 superficial eye injuries or head injury ...."  In support of this conclusion, in regards to the diagnosis of blepharochalasis, the examiner noted this condition is common in persons over the age of 80 and there is no scarring associated with these skin changes at this time.  This rational is very similar to the May 2011 VA examiner's rational that "[t]here is no scarring of the skin of the eyelids," which was determined by the September 2013 JMR to be inadequate and was the basis of the September 2013 vacatur and remand of the previous Board decision on this claim.

Furthermore, the February 2016 opinion does not clearly address the issue of whether the Veteran current eye disorders are caused by or aggravated by the Veteran's service-connected burns scars.  When the examiner concludes that the 1951 superficial eye injuries did not cause or aggravate the Veteran current eye disorders it is unclear to the Board if the 1951 superficial eye injuries the examiner is referring to include his service-connected burn scars.

Therefore, an addendum opinion must be obtained that addresses these deficiencies.  In the February 2016 opinion the examiner noted "[i]n 1951 (original claim November 1951) Veteran sustained first and second degree burns to the face area including the eyes (eyebrows, lids and eyelashes bilaterally[)]."  If there currently is no scarring of the eyes, eye lids, eye brows, or immediate area around the eyes the examiner needs to provide a more detailed explanation for why this is so in light of the description of the 1951 injury.  Also, the examiner should clearly state whether the Veteran's currently service-connected burns scars cause or aggravate any of the Veteran eye disorders.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Additionally, the May 2015 Board remand instructed that "[t]he AOJ should undertake appropriate development to obtain all outstanding private treatment records, to include from Lawrence County Eye Associates, Dr. M., Dr. S., Dr. B., the surgeon who performed the repair of his macular hole, the surgeon who performed his cataract surgery, and any eye specialist(s) in Pittsburgh....  The AOJ must perform all necessary follow-up indicated."  The Veteran was sent an October 2015 letter asking that he complete and return the enclosed VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information, so that VA could obtain records from these treatment provides.  Later in October, the Veteran returned a completed VA Form 21-4142 but provided no information about these treatment providers on the VA 21-4142a.       

A review of the claims file indicates that records from Lawrence County Eye Associates, Schaville Eye Care Center, Dr. S., and the surgeon who performed the Veteran's cataract surgery have all been obtained.  However, from what can be determined from the evidence in the claim file, records from Dr. M., Dr. B., and the doctor who perform the Veteran's macular hole repair, have not been obtained.  A review of the evidence indicates that Dr. M is Dr. Moretti and Dr. B is Dr. Berkley.  As the Veteran did not provide more specific information for these treatment providers, such as their addresses, VA was not able to obtain these records.  As such, it is necessary to follow-up with the Veteran to determine if he can provide addresses for Dr. Moretti, Dr. Berkley, and the doctor who perform his macular hole repair, so records of the Veteran's treatment can be obtained.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake appropriate development to obtain all outstanding private treatment records from Dr. Moretti, Dr. Berkley, and the doctor who perform the Veteran's macular hole repair, including asking the Veteran to provide addresses for these treatment providers, as well as any eye specialist(s) in Pittsburgh the Veteran identifies.  

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. Return the claims file to the provider of the February 2016 opinion, for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

a. In regards to the VA examiner's conclusion the Veteran's blepharochalasis is less likely as not caused by or a result of the superficial injury to the eye area skin in 1951 because there is no scarring associated with these skin changes, the examiner should further explain this conclusion in light of the description of the Veteran's 1951 injury as first and second degree burns to the face area including eyes, eyebrows, eye lids, and eyelashes.

b. For each eye diagnosis that is currently manifested, or which has been manifested at any time since November 2004, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's eye disability was caused by the Veteran's service-connected burn scars of the face and/or eyelids.

The examiner should note that service connection for burn scars of the face and eyelids was established in an April 1952 rating decision.

The examiner should specifically consider the May 1985 VA treatment note which included an assessment of an alteration in the Veteran's visual acuity related to service-connected burns on the Veteran's face and eyelids.

c. For each eye diagnosis that is currently manifested, or which has been manifested at any time since November 2004, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's eye disability is aggravated by the Veteran's service-connected burn scars of the face and/or eyelids.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




